DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 10/27/2020, claims 1-31 have been cancelled, claims 32-54 were newly introduced. Accordingly claims 32-54 are currently pending in the application.
Allowable Subject Matter
Claims 32-54 are allowed over prior art of record.
Most relevant prior art of record is Thagadur Shivappa (US 20170295446 A1) hereinafter Shivappa.
Regarding claim 32, Shivappa teaches A method for rendering audio in a virtual reality rendering environment (“As described further herein, spatialized audio signals may be rendered using three-dimensional (3D) rendering techniques to cause the audio device 102 to output the auditory sounds.” in ¶[0026]) using a 3DoF renderer (the HMD device in Fig. 2 has a Yaw , Roll and Pitch movement sensors, 3Dof only requires these three movement sensors), the method comprising, - rendering, by the 3DoF renderer, an origin audio signal of an origin audio source of an origin audio scene from an origin source position on a sphere around an origin listening position of a listener within a virtual reality rendering environment (implied in ¶[0036]: the spatialized audio signal is rendered within a certain audio scene, i.e. the sound appears to come from a certain direction and distance around the user, which is regarded as being positioned on the surface of a "virtual" origin sphere); - determining that the listener moves within the virtual reality rendering environment from the origin listening position within the origin audio scene to a destination listening position within a different destination audio scene (in paragraph [0036]: “if the user moves or rotates in the virtual environment, the processor 106 modifies the input 
Shivappa does not specifically disclose applying a fade-out or Fade-in gain to the origin audio signal to determine a modified origin audio signal; however, 
Since it is known in the art as evidenced by Shivappa in (“Output data corresponding to the frames from the two processed spatialized audio signals may be stored in the audio buffers 262 based on a fading factor 252 stored at the memory 240” in ¶[]) for a method to further comprise using Fade factor to apply to the two sound signals (based on location) a fading factor,
It would have been a designer’s choice to use fade-out or fade-in as an effect, especially since using either in or out fading does not produce any unexpected results;
Shivappa does not specifically disclose: wherein the method further comprises: - determining a destination audio signal of a destination audio source of the destination audio scene; - determining a destination source position on the sphere around the destination listening position; - applying a fade-in 
The following is the reason for allowance of claim 1:
Shivappa alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises  - determining a destination audio signal of a destination audio source of the destination audio scene; - determining a destination source position on the sphere around the destination listening position; - applying a fade-in gain to the destination audio signal to determine a modified destination audio signal; and - rendering, by the 3DoF renderer, the modified destination audio signal of the destination audio source from the destination source position on the sphere around the destination listening position,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 33-54, claims are allowed for their dependency on allowed claim 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654